Citation Nr: 1024415	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-27 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1959 to 
January 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims file.  In April 2010, the 
Veteran submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran was exposed to noise from aircraft during 
service. 

2.  The Veteran has a left ear hearing loss disability for VA 
purposes and reports experiencing tinnitus.

3.  While a private audiologist has opined that the Veteran 
has tinnitus and hearing loss more likely than not related to 
noise exposure in the military, the preponderance of the 
evidence, including opinions from a VA audiologist and a 
private physician, is against the claims.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  The criteria for establishing service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a May 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and hearing 
testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 
Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Moreover, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran here contends that he has bilateral hearing loss 
and tinnitus as a result of his service in the United States 
Marine Corps.  Specifically, he reports exposure to loud 
noises from aircraft.  During his hearing, the Veteran 
indicated that his ears rang during service and that around 
the time of his separation he had trouble hearing.  The 
Veteran's separation document (DD-214) indicates that his 
military occupational specialty was aircraft electronics 
technician, and he has stated that he worked on the flight 
line during service.  Exposure to noise from aircraft is thus 
conceded as consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154(a).

In a March 2010 statement, the Veteran's wife reported that 
the Veteran and others had to deal with roaring in their ears 
after leaving their jobs at the base.  She noted that she had 
known the Veteran since his service and that in the early 
years he had difficulty hearing bids while playing cards, 
complained of not being able to hear conversations due to 
surrounding noise in a room, and complained about hearing 
ringing and cricket type noises that no one else heard.  

The Board notes that VA does not consider hearing loss as a 
disability unless it reaches a certain level of severity, as 
explained above.  In this case, a hearing loss disability per 
38 C.F.R. § 3.385 is shown for the left ear after VA testing 
in November 2007.  However, right ear hearing loss disability 
was not shown on testing at that time.  Later, in April 2010, 
graphical results of a private audiogram appear to indicate 
that hearing loss disability is present in the right ear.  
Unfortunately, it is unclear whether the audiologist 
performing the testing was a state-licensed audiologist, as 
required under 38 C.F.R. § 4.85(a) (2009).  In any event, 
even assuming that the Veteran does have a hearing loss 
disability in each ear for VA compensation purposes, the 
preponderance of the evidence is against a finding that 
hearing loss or tinnitus is related to his period of active 
military service.  

Service treatment records show no complaint, treatment, or 
diagnosis related to hearing loss or tinnitus.  In fact, 
January 1964 hearing test results in connection with the 
Veteran's separation from service show better than normal 
hearing.  

Specifically, in January 1964, pure tone thresholds, in 
decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
-10
-10
-10
-10
-5
0
LEFT
-5
-5
-10
-10
-5
0

The Board acknowledges that the absence of in-service 
evidence of hearing loss is not fatal to the claim, see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley, 5 Vet. App. at 
159.  Likewise, pertinent to the Veteran's claim for 
tinnitus, service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

In this case, the preponderance of the medical evidence is 
against a finding that the Veteran has bilateral hearing loss 
and tinnitus as a result of his service.  The medical 
evidence does not show diagnoses of hearing loss or tinnitus 
until 2004.  In April 2004, the Veteran reported that he had 
noticed bilateral tinnitus (previously described as ringing 
in his ears, like crickets) for about 6 months.  He 
reportedly had not noticed much trouble with his hearing.  

An April 2004 private treatment record, from a physician 
whose letterhead indicates he is a Diplomate in the American 
Board of Otolaryngology, shows an impression of bilateral 
high frequency hearing loss.  According to the physician, the 
hearing loss was consistent with presbycusis with associated 
tinnitus.  Presbycusis is a progressive, bilateral symmetric 
perceptive hearing loss occurring with age.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1503 (30th ed. 2003).  Essentially, 
the physician's impression was that the Veteran had hearing 
loss due to age.  

The Veteran was afforded a VA examination in November 2007.  
The examiner, an audiologist, reviewed the Veteran's claims 
file and the medical evidence.  He noted that the Veteran had 
military noise exposure (aircraft, weapons) without hearing 
protection.  After a hearing test and interview with the 
Veteran, the examiner diagnosed bilateral high frequency 
sensorineural hearing loss.  According to the examiner, the 
Veteran's hearing loss and tinnitus were not related to his 
military service.  He explained that the Veteran had normal 
bilateral hearing to calibrated audiometrics during service, 
with no evidence of tinnitus or hearing loss in the service 
treatment records.  He also noted that in 2004 the Veteran 
reported tinnitus beginning about 6 months before that 
appointment and that a consensus statement on noise and 
hearing loss issued by the National Institutes of Health 
stated that there was no evidence of delayed onset hearing 
loss.  

The Veteran also submitted an April 2010 letter from a 
private audiologist.  That audiologist opined that the 
Veteran suffered from tinnitus and hearing loss that was more 
likely than not related to noise exposure in the military, as 
the case history did not indicate any other environments when 
the Veteran was exposed to noise.  

As indicated above, the medical evidence of record contains 
conflicting evidence on the question of whether hearing loss 
and tinnitus are related to the Veteran's active military 
service.  In this regard, it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board finds more probative the VA opinion 
that hearing loss and tinnitus are not related to the 
Veteran's service.  This opinion is assigned high probative 
weight as it was made after a review of the relevant evidence 
(including the Veteran's complaint of exposure to aircraft 
noise), interview with the Veteran, and hearing testing.  The 
opinion offered was supported by a rationale citing to a 
medical study and is made in consideration of the specific 
facts in this case.  For example, in 2004 the Veteran 
reported that he had experienced tinnitus for about 6 months 
and had not noticed much trouble with his hearing.  Also, 
testing at separation did not show any hearing loss.  Another 
medical opinion is also consistent with the VA examiner's 
opinion.  Specifically, the impression of the Veteran's 
private physician (who appears to be an otolaryngologist) was 
that the Veteran's hearing loss with tinnitus was consistent 
with presbycusis-that is, the Veteran had hearing loss due 
to age.

The April 2010 audiologist's opinion is afforded less weight 
than the VA examiner's opinion, as the only rationale 
provided by the private audiologist was that there was no 
other exposure to significant noise other than the military.  
This rationale fails to address the possibility of age-
related hearing loss, normal hearing at separation, the lack 
of any medical evidence of hearing loss or tinnitus for 
almost 40 years, and the Veteran's statements that he first 
noticed tinnitus around 2003 and had not noticed much trouble 
with his hearing at that time.

The Board concludes that the medical evidence is of greater 
probative value than the lay statements regarding hearing 
loss and tinnitus.  In this regard, it is recognized that the 
Veteran is competent to report observable symptomatology, 
such as hearing loss or ringing in the ears.  Layno v. Brown, 
6 Vet. App. 465, 469-470 (1994).  His wife is also competent 
to report her observations as to such symptomatology.  
However, such statements as to continuity of symptoms here 
are contradictory (i.e., ringing in his ears began during 
service versus 2003).  Moreover, statements to the effect 
that the Veteran has had hearing loss and tinnitus 
disabilities since active service are not persuasive in that 
the Veteran failed to raise a claim for these disabilities 
until 2006, more than 40 years after discharge.  If he had 
been experiencing continuous symptoms, it would reasonably be 
expected that a claim would have been made much sooner.  

Moreover, with respect to the statements of etiology 
expressed by the Veteran, the Board acknowledges Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), which can be 
interpreted as enabling a lay person to speak as to etiology 
in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  However, the question of causation here involves 
a more complex relationship that the Veteran is not competent 
to address.

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's hearing loss and 
tinnitus were not present in service or for many years 
thereafter, and have not been shown by competent and 
probative medical evidence to be etiologically related to his 
active service.  Accordingly, service connection for 
bilateral hearing loss and tinnitus is not warranted on any 
basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


